Citation Nr: 0718429	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2001, for the award of non-service-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
earlier effective date for the veteran's non-service-
connected pension benefits.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to non-service-
connected pension benefits in August 2001.

2.  In October 2001, the RO granted entitlement to non-
service-connected pension benefits and assigned an effective 
date of September 1, 2001.  The veteran did not appeal that 
decision, and it became final.

3.  The veteran filed his claim for an effective date earlier 
than September 1, 2001, for the award of non-service-
connected pension benefits, in January 2003.


CONCLUSION OF LAW

The veteran's January 2003 claim for an earlier effective 
date is legally precluded.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.31, 3.400, 20.302 (2006); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
However, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (August 30, 2001).  The Board 
finds that such is the case as to the issue here on appeal.


II.  Analysis

In an October 2001 decision that stemmed from an original 
claim, the RO granted entitlement to non-service-connected 
pension benefits and assigned an effective date of September 
1, 2001, for the award.  The veteran did not appeal that 
decision, and it became final.

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the veteran sought earlier effective dates for 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  The Court held 
that a final decision of the Secretary was subject to 
revision only on the grounds of clear and unmistakable error, 
or upon the presentation of new and material evidence to 
reopen.  However, because the proper effective date for an 
award based on a claim to reopen can be no earlier than the 
date on which that claim was received, only a request for 
revision based on CUE could result in the assignment of an 
earlier effective date for the appellant's awards.  The Court 
concluded that there was no proper claim, and dismissed the 
case.

In the present case, the RO first received the veteran's 
claim of entitlement to non-service-connected pension in 
August 2001.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400 (2006).  For claims for disability pension received on 
or after October 1, 1984, as here, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(b)(ii).  
However, an award of disability pension may not be effective 
prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).  Payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension, or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. § 
3.31 (2006).

The RO adjudicated the veteran's claim and notified him of 
his award of non-service-connected pension in an October 2001 
letter.  The veteran did not submit a notice of disagreement 
with the effective date of the award within one year of the 
notification of the October 2001 RO decision assigning an 
effective date of September 1, 2001.  Therefore, the decision 
was not appealed.  See 38 C.F.R. § 20.302 (2006).

The veteran filed his claim for an earlier effective date in 
January 2003, more than one year following the October 2001 
RO decision assigning the effective date of his claim.  
Applying the holding in Rudd to the facts of this case, the 
Board finds that the veteran did not timely appeal the RO 
decision of October 2001, and it became final.  He has not 
raised the issue of CUE in the October 2001 RO decision.  
Discussion of whether the veteran filed an informal claim in 
November 2000 is unnecessary because the veteran failed to 
timely appeal the original assignment of an effective date.  
The November 2000 document is not a VA document, and there is 
no indication in the record that it was received by the VA 
prior to 2003.  Therefore, this claim is not proper and is 
dismissed as a matter of law.


ORDER

The claim for an effective date earlier than September 1, 
2001, for the award of non-service-connected pension benefits 
is dismissed.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


